DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (81-89 and 98-100) and of the species CD86 and CD3-zeta in the reply filed on 07/01/2022 is acknowledged. Claims 81-89, 98-100 and 104-108 are pending; claims 104-108 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 81-89 and 98-100 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 81-88 and 99 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill KL (U.S. Pub. No. 20200002676) in view of Suttles et al. (Macrophage CD40 signaling: A pivotal regulator of disease protection and pathogenesis. Semin. Immunol. 21, 257-264, 2009).
The claims are drawn to a method of modifying a macrophage or monocyte comprising a chimeric antigen receptor (CAR) comprising: (a) an extracellular domain, (b) a transmembrane domain, and ( c) an intracellular domain, and
wherein the method comprises treating the macrophage or monocyte with one or more of: (i) a CD40 agonist, or (ii) a 4-1BB-ligand agonist.  The modified macrophage or monocyte: 
exhibits increased tumor killing ability relative to an unmodified macrophage or monocyte.
exhibits increased polarization to M1 phenotype relative to an unmodified macrophage or monocyte.
exhibits increased expression of one or more markers of M1 phenotype relative to an unmodified macrophage or monocyte.
The one or more markers of M1 phenotype comprise:
CD86, CD80, MHC II, IL-IR, TLR2, TLR4, iNOS, SOCS3, CD83, PD-LI, CD69, MHC I, CD64, CD32, CD16, ILIR, an IFIT family member, or an ISG family member.
The modified macrophage or monocyte exhibits decreased expression of one or more markers of M2 phenotype relative to an unmodified macrophage or monocyte.
The CD40 agonist comprises or is CD40L.
The intracellular domain of the CAR may comprise a CD3-zeta, FcRy, CD64, CD32a, CD32c, CD16a, TLRI, TLR2, TLR3, TLR4,TLR5, TLR6, TLR7, TLR8, TLR9, ALK, AXL, DDR2, EGFR, EphA1, INSR, cMET, MUSK,1PDGFR, PTK7, RET, ROR1, ROS1, RYK, TIE2, TRK, VEGFR, CD40, CD19, CD20, 41BB, CD28, OX40, GITR, TREM-1, TREM-2, DAP12, MR, ICOS, MyD88, V/1/LxYxxL/V, SIRPa, CD45, Siglec-10, PD1, SHP-1, SHP-2, KIR-2DL, KIR-3DL, NKG2A, CDI 70, CD33, BTLA, CD32b, SIRPb, CD22, PIR-B, LILRBI, 41BBL (TNFSF9), CD27, OX40L, CD32b, CD11b, ITGAM, SLAMF7, CD206, CD163, CD209, Dectin-2, ILIR, IL2R, IL3R, IL4R, IL5R, IL6R, IL7R, IL8R, IL9R, IL10R, IL11R, IL12R, IL13R, IL14R, IL15R, IL17R, IFNaR, IFNgR, TNFR, CSF1R, CSF2R, Dap10, CD36, Dectin-1, ICOSL, CD2, CD7, CD96, CRTAM, DC-SIGN, NKG2D, NTB-A, CD30, or Syk intracellular signaling domain.
O’Neill KL (U.S. Pub. No. 20200002676) obtained macrophage and monocytes comprising chimeric antigen receptors with an integrated gene delivery method via lentiviral-mediated gene transfer to provide the nucleic acids encoding chimeric antigen receptors ([0223]-[0226]). The CAR comprises Chimeric receptors comprise a cytoplasmic domain; a transmembrane domain; and an extracellular domain (abstract). The intracellular domain may comprise the cytoplasmic portion of the chimeric receptor may comprise a cytoplasmic domain from a toll-like receptor, myeloid differentiation primary response protein (MYD88), TLR3, TLR4, TLR7, TLR8, TLR9, or the cytosolic portion can be any polypeptide that, when activated, will result in the polarization of a macrophage ([0089]). 
The transduced macrophages are separately exposed to TK1, HPRT, ROR1, MUC-16, EGFRvIII, Mesothelin, HER2, CEA, BCMA, GPC3, FAP, EphA2, NKG2D conjugated ligands, GD2, CD19, CD20, CD30, CD33, CD123, CD133, CD138, and CD171 and tested for polarization to the M1 phenotype by monitoring the secretion of IL-12 and IL-23 using a standard cytokine assay or by measuring RNA production. Macrophages bearing chimeric receptors are polarized to the M1 phenotype when exposed to the ligand specific for the particular chimeric receptor and determined by increased secretion of IL-12 and/or IL-23 ([0227]). Expression of CD14, CD80, and low expression of CD163 were indicators of macrophage polarization towards the M1 phenotype. The expression of these cell surface markers in was observed in the transduced cells. FIG. 30 presents six scatter plots of fluorescence activated cell sorting demonstrating the retention of dye (Alexa 647), and the expression of CD80, CD163, and CD14 in macrophages transduced with a chimeric receptor. M2 polarized cells have the phenotype CD14+, CD80-, CD206+, and CDCD163+ ([0133]).
	The reference is silent about inducing polarization of the CAR transduced macrophage or monocyte with CD40 agonist.
Suttles et al. teaches the, upon activation of CD40 on the macrophage’s membrane with an agonist (e.g. CD154, a.k.a.-CD40L) the cell is polarized towards a M1 (proinflammatory activity). Ligation of CD40 on monocytes/macrophages also upregulates expression of MHC class II and co-stimulatory molecules CD80 and CD86, as well as CD40, itself (p.258).
 It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have modified a CAR transduced macrophage or monocyte as taught by O’Neill per teachings of Suttles et al. with a reasonable expectation of success because the monocyte/macrophage would have already been expressing CD40 present on the surface of the cell and treating with a ligand would have guaranteed the M1 polarization.

Claims 81 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over 
O’Neill KL (U.S. Pub. No. 20200002676) in view of Miki et al. (4-1BBL regulates the polarization of macrophages and inhibition of 4-1BBL signaling alleviates imiquimod-induced psoriasis. J. Immunol. 204, 1892-1903, 2020).
The claims are drawn to a method of modifying a macrophage or monocyte comprising a chimeric antigen receptor (CAR) comprising: (a) an extracellular domain, (b) a transmembrane domain, and ( c) an intracellular domain, and
wherein the method comprises treating the macrophage or monocyte with a 4-1BB-ligand agonist.  
The teaching of O’Neill were presented supra and they were silent about the 4-1BBL agonist.
Miki et al. teaches that, 4-1BBL signaling regulates macrophage polarization and contributes to IMQ-induced psoriasis by sustaining inflammation (abstract). The reference discloses that 4-1BBL agonists promotes macrophage M1 polarization (Discussion section)
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have modified a CAR transduced macrophage or monocyte as taught by O’Neill per teachings of Miki et al with a reasonable expectation of success because the monocyte/macrophage would have already been M1 polarized by treatment with 4-1BB ligand agonist. 

Claims 98 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill KL in view of Suttles et al. (both cited above) and in further view of Gill et al. (WO2017019848 -cited by Applicant).
The claims add the limitations that wherein the CAR further comprises a CD28
extracellular hinge domain and a CD28 transmembrane domain and the intracellular domain comprises a CD3-zeta intracellular signaling domain.
	The teachings of O’Neill KL and Suttles et al. were presented supra and they were silent about these limitations.
Gill et al. teaches modified cells by expressing a chimeric antigen receptor in a monocyte or a macrophage (abstract). Human macrophages were either untransduced (UTD) or transduced with empty Ad5f35 virions lacking a transgene (Empty) or Ad5f35-CAR-HER2-ζ (CARMA). Surface CAR expression was verified by FACS analysis
48 hours post transduction (Figure 26A). Surface markers were assessed to demonstrate M1 macrophage polarization in cells transduced by either empty Ad5f35 or CAR-HER2- ζ Ad5f35. M1 markers (HLA DR, CD86, CD80, PDL1) were upregulated while M2 markers (CD206, CD163) were downregulated (Figure 26B).
The transmembrane domain may be derived either from a natural or from a synthetic source. Where the source is natural, the domain may be derived from any membrane-bound or transmembrane protein. Transmembrane regions of particular use in this invention may be derived from (i.e. comprise at least the transmembrane region(s) of the alpha, beta or zeta chain of the T-cell receptor or CD28 (p.37). In some aspects, CARs comprise fusions of single-chain variable fragments (scFv) derived monoclonal antibodies, fused to CD3-zeta transmembrane and intracellular domain. The specificity of CAR designs may be derived from ligands of receptors (e.g., peptides)
(p.20).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have modified a CAR transduced macrophage or monocyte as taught by O’Neill or Gill et al. per the teachings of Suttles et al. with a reasonable expectation of success because the monocyte/macrophage would have already been expressing CD40 present on the surface of the cell and treating with a ligand would have guaranteed the M1 polarization.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 81 and 83  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-25  of U.S. Patent No. 11,312,939. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipated the instant claims 81-83.

Claims 81,83, and 98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 101and 102 of copending Application No. 17/477491 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because , if allowed, first, the copending Application would anticipate the instant claims 81, 83, and 98.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647